OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                         AUSTIN




.‘I”::.   Honorabla   W. il. &%conneU,      President
          North Texas State TeaohereCol.h&e




                                The Wf          or 0       lneer8     under   the
                                     8uomtary  2 War, 16 authuriead
                                    taln and operetepublio park &nil
                                    itira      in   reeanotr        amae   undslr
                                                 and to pexa%t
                                             Departaent,
                                     t8nfmo8,and operationvi
                                                     is authorieod
                                     Seoretaryof siaer
               to grant leaaa1’ef land&i,ino1udl.q8tructureu or
               tacilltlesthereon,in rensrvairareas for @aoh
     and llwi68s may be gxtmted       withoutAoA8taryeon-
     d68r8tiOA,  t0 SUOh fl@WMi~O tOr t&8 UM Of alWar
     suitableI*r piablio      park0 sod roomatfoxml purpowo,
     when ths &,soretery     OS Zar desma auoh aotion to be
     In the publio lntcnat.~
          T&a M.lo*fng oon8titutlwml and 8ktutory     previri4lu
81.e e~jdi~8ble   t0 YOUIT c;wUdOA:,
     .i .-




EWorablo W. J. XofWnndl, pa&a 3

             ni iirt~8   or h&018   7 0r th0 wm8   Oorutitutiw,
mupra,thr 8ohool 8y8tua is a matter of mat8 MM .wd 8tpr-          ,:
rialon and the *arlow rtate  teeohoro*solle$w hard boon
.st.b&hed tE @eHWa the eduaett6~& fUotiOU Ot the &OF
crnwntl  fraiwly, the tmrdnw OS teaoheru. We oo~olutk6that
North Taw8 state mmh8m Ool&ge l8 ol*arlya stetu gw-
errmsntulaguaoy,and your qwctlon LB tbsmlore Wi8UOr&
lc the aftirnutive.